Reasons for Allowance
1.	Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a stereoscopic display device having a barrier panel. The closet prior arts, Jacobs (US 20070183015 A1), Kim (US 20130257855 A1), and Kim (US 2013 0057539 A1), individually or in combination, discloses a stereoscopic display device, comprising: a display panel; a barrier panel on the display panel, the barrier panel including first channel electrodes, second channel electrodes and third channel electrodes, which are sequentially stacked between a lower barrier substrate and an upper barrier substrate; and a barrier driver controlling the first channel electrodes, the second channel electrodes and the third channel electrodes, wherein each of the first channel electrodes includes a first region overlapping with an end portion of the second channel electrode, and a second region disposed outside the first region, wherein each of the third channel electrodes are disposed between the second channel electrodes, and wherein a distance between the third channel electrodes is the same as a horizontal width of each third channel electrode. However, the closet prior arts of record fail to teach the first channel electrodes, the second channel electrodes, the third channel electrodes, a liquid-crystal layer, and a common electrode are sequentially stacked, and wherein each of the third channel electrodes includes a portion disposed between the second channel electrodes.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691